CANTY, J.
(dissenting).
I concur with Justice MITCHELL. It seems to me that the statement of the facts by Justice BUCK is very incomplete, and gives no adequate idea of the merits of the controversy. The history of the case may be found in 65 Minn. 377, 68 N. W. 63, and in 72 Minn. 153, 75 N. W. 591. From the latter opinion, it will appear that defendants demurred to the amended complaint, and attempted to take a change of the place of trial to another county after the action had been pending for years. Plaintiffs disregarded the attempted change, and noticed the demurrer for argument at a general term of the court in the original county. Thereupon defendants appeared specially, and objected to the hearing of the demurrer in that county. The objection was overruled, and they refused to appear further. Thereupon the demurrer was overruled, without leave to answer; and they appealed from the order, but gave no supersedeas bond; and judgment was entered against them, which remained of *514record nearly six months, without any attempt being made to set it aside, and without any leave to answer being asked. Alter the order was affirmed on appeal, they asked to have the judgment set aside, and for leave to answer. Defendants, with their eyes open, refrained from asking leave to answer when the demurrer was overruled, or for more than six months thereafter. What they asked of the opposite attorneys, or gave the latter as a proposed form of order overruling the demurrer, should receive but little consideration. Again, the latter attorneys were perfectly justified in insisting that, as a condition of answering, defendants should go to trial at that term.
It seems to me, if I had been judge of the court below, I would still have strained my discretion sufficiently to give leave to answer; but an appellate court should not say that it was an abuse of discretion, under the circumstances, to refuse leave to answer.
An application for a reargument having been made, the following -order was filed December 23, 1898:
Ordered, that the application for a reargument of this cause be, and it is hereby, denied and stay vacated. Ordered, further, that the order heretofore entered herein be, and it is so modified as to read as follows:
Ordered, this case be remanded to the district court, with directions to grant defendants’ motion for leave to answer. Leave is hereby granted to the plaintiffs to apply to the district court on notice, and within 20 days after the remittitur is filed therein, to be permitted to retain their judgment, pending the action, as security for any liability they may ultimately establish against the defendants. If such motion is not made, or, if made, is for any reason denied, the district court is directed to vacate the judgment.